Citation Nr: 1138516	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1984 to July 1984; and on active duty from November 1990 to July 1991; and on active duty from October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for sinusitis.  She attributes this condition to her inservice exposure to dust storms and smoke from burning oil wells while in the Persian Gulf.

Historically, the Veteran was ordered to active duty in support of Operation Desert Shield/Desert Storm in November 1990, and served in the Persian Gulf from January 1991 to June 1991.  She was later ordered to active duty in support of Operation Iraqi Freedom in October 2004, and served in the Persian Gulf from December 2004 to November 2005.

Prior to her having served in the Persian Gulf, a January 1988 report of medical history, completed by the Veteran, was positive for sinusitis.  A quadrennial physical examination, performed at that time, listed her nose and sinuses as normal.


During her initial deployment to the Persian Gulf, an April 1991 report of medical history, completed by the Veteran, was positive for a history of sinusitis.  An April 1991 redeployment physical examination noted that her nose and sinuses were normal.  A June 1991 out processing check list report noted the Veteran's history of having difficulty breathing at times after having been exposed to burning oil wells for nine weeks.

An April 1992 quadrennial physical examination noted a diagnosis of chronic sinusitis.  An April 1993 treatment report noted the Veteran's history of treatment for allergic rhinitis since 1991.  A May 1993 VA general physical examination noted a diagnosis of allergic rhinitis.  A March 1996 treatment report noted a medical history of sinusitis for the past six years.  A May 1996 treatment report noted the Veteran's complaints of sinus infections, and a May 1997 treatment report listed a diagnosis of possible sinusitis.  A September 1998 treatment report noted the Veteran's complaints of nasal drainage.  

A February 2005 treatment report noted a diagnosis of sinusitis, and indicated that the Veteran had been prescribed Zithromax and Flonase to treat this condition.  An August 2005 treatment report noted the Veteran's complaints of nasal drainage, and listed diagnoses of sinusitis and rhinitis.  A November 2005 post deployment health assessment noted that the Veteran reported having symptoms of a chronic cough, runny nose, and difficulty breathing during her deployment.  She also reported that she had often been exposed to sand and dust during her deployment, and that she had not been exposed to smoke from oil fires during that deployment.  A December 2005 treatment report noted that the Veteran had been prescribed Zyrtec for allergic rhinitis.  A July 2006 computed tomography (CT) examination of the sinuses revealed a tiny floor retention cyst, right maxillary antrum, with normal osteomeatal complexes and otherwise well-aerated paranasal sinuses without soft tissue or osseous abnormality.  The report concluded with an impression of minimal abnormality.  

In January 2007, the Veteran filed her present claim seeking service connection for sinusitis.  An August 2007 CT examination of the sinuses revealed two small polyps or retention cysts in the right maxillary sinus, the largest of which measured 7 millimeters.  The report also noted small bilateral conchae bullosa involving the middle turbinates, with no significant change since the prior examination.  A December 2008 VA treatment report noted a diagnosis of acute sinusitis.  A November 2009 VA treatment report listed a diagnosis of sinusitis, for which the Veteran was prescribed a Z-pack and Medrol dose pack.  A private November 2009 treatment summary letter noted impressions of rhinitis and recurrent sinusitis.  The report noted that the Veteran was to use Neomed sinus rinse in the morning, followed by Nasonex and AstePro.  

In January 2010, the Board remanded the Veteran's claim for a VA examination to address the etiology of the Veteran's current sinusitis.  

In July 2010, the Veteran underwent VA examination of the nose, sinus and larynx.  Physical examination revealed no current evidence of acute or chronic sinus disease.  The report concluded with an impression of chronic rhinitis, which the VA examiner opined could very well be related to the Veteran's exposure to oil fires while in Kuwait.

The July 2010 VA examination of the nose, sinus and larynx, concluded that there was no current evidence of acute or chronic sinus disease, and therefore, did not address whether the Veteran's sinusitis was related to her military service.  While sinusitis may not have been found during the July 2010 VA examination, multiple diagnoses of recurrent sinusitis have been shown during the course of this appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Under these circumstances, a new VA examination is required to address whether the Veteran's recurrent sinusitis was incurred or aggravated during her military service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  


Accordingly, this case is Remanded for the following:

1.  Afford the Veteran the appropriate VA examination to address the etiology of her recurrent sinusitis.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, the examiner is to provide an opinion as to whether the Veteran's diagnosed recurrent sinusitis was caused or aggravated by her military service, including her inservice exposure to dust storms and smoke from burning oil wells.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  A complete rationale for all opinions must be provided.  

2.  The Veteran must be notified that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and her representative and an adequate opportunity to respond provided.  Then, return the appeal to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

